Citation Nr: 0902994	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether the computation of nonservice-connected pension 
benefit eligibility was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Little Rock, Arkansas.

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Specifically, the Board 
finds that there is insufficient financial documentation of 
record to make a decision on the claim.  

In this case, the veteran was awarded eligibility for 
nonservice-connected pension benefits in a February 2007 
rating decision.  However, pursuant to correspondence 
received August 2007, he notified the RO that he disagreed 
with the computation of his nonservice-connected pension 
benefits because he believed that his dependent-related 
retirement income should have been excluded from 
consideration.  

Subsequently, in a November 2008 video hearing before the 
undersigned Veterans Law Judge, the veteran acknowledged that 
he was in receipt of retirement benefits and that he 
understood that his eligibility for pension benefits was 
directly affected by his retirement income.  

However, he indicated that he possessed additional medical 
expenses and receipts regarding his nonservice-connected 
disability.  Specifically, his representative testified that 
"he has approximately twelve hundred dollars a year in 
medical expenses, which he has never claimed."  Hearing 
transcript (T.) at 2.  

However, there is no amended financial statement of record to 
make a determination about whether the veteran's additional 
medical expenses affect his eligibility for nonservice-
connection pension benefits.  Therefore, the RO should 
request that he provide an updated financial statement and 
consider whether a medical expense reduction is proper in 
light of any new financial information that is submitted.    
 
Accordingly, the case is REMANDED for the following actions:

1. The RO should request that the veteran 
submit a current financial statement, to 
include an accurate and complete listing 
of his income and expenses.  

2.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




